Exhibit 10.6

--------------------------------------------------------------------------------



Direct Selling Authorization Agreement


Authorized Party: Shandong Yongchuntang Group Co., Ltd. (hereinafter referred to
as Party A)


Operating Party: Shandong Spring Pharmaceutical Co., Ltd. (hereinafter referred
to as Party B)


In view of the long-term business cooperation relationship between Party B and
Party A: Party B is the national agent for Party A's health care products,
combined with Party B's existing marketing team and related e-commerce
declaration system. Based on the principles of mutual benefit, the two parties
agreed that through the negotiation between Party A and Party B, Party A agrees
to use the direct sales license right of use issued by the Ministry of Commerce
of the People's Republic of China and authorize Party B to use it nationwide, in
order to ensure the normal stability of the direct sales operation  in
accordance with the relevant laws and regulations of the state, including the
Company Law, the Contract Law, and the Direct Selling Management Regulations.
Both parties reached an agreement through friendly consultations to implement
compliance as below.


 I) Business Purpose
 
Both parties A and B give full play to their respective advantages, to develop
business cooperation in the direct selling market, and achieve cooperation and
sharing, complement each other, and develop together. Party B must operate
within the scope of Party A's authorization and must not violate the law or
exceed the scope of authorization. Otherwise, Party A has the right to withdraw
the license, and Party B shall bear all the economic losses and legal issues
caused to Party A.


II) Authorization Matters and Scope
 
1. Party A authorizes Party B to use the direct selling business license.
 
2. Products sold by Party B are products produced by Party A. Party B may not
use the authorized direct selling licenses to sell other products, including
Party B's own products.
 
3. Party B strictly follows laws such as the "Company Law" and "Contract Law"
and operates according to law and bear the relevant legal responsibilities.
 
4. Unauthorized matters within the scope of the law are negotiated and resolved
between Party A and Party B.


III) The Rights and Obligations of Both Parties
 
1. Both parties should abide by the principles of standardized operation and
management decision-making.
 
2. Party B shall establish and improve the corporate governance structure and
market operation system according to the relevant national laws and regulations
such as the "Company Law" and "Direct Selling Management Regulations", define
responsibilities, and must not contradict the existing laws, regulations and
Party A's regulations.
 
3. Party A provides qualified products for Party B and provides a favorable
environment conducive to market operations.

--------------------------------------------------------------------------------



IV) Related Expenses
 
1. Party B is the exclusive agent of Party A. In 2014, Party B completed Party
A's annual sales of 95% (RMB 35million Yuan). After many years of long-term
cooperation, both parties have relatively high degree of recognition. Party B's
sales of Party A's products increase by 20% annually.
 
2. If Party B cannot complete sales growth of 20% per annum on the basis of RMB
35million Yuan, then Party B needs to pay RMB 10million Yuan (¥ 10 million per
year) as a direct sales license fee to Party A.
 
3. For the convenience of sales work, Party A agrees to Party B's free use of
Party A's logo to promote the business and also the use of Party A's relevant
logos in office premises.


V) Authorization Period
 
1. Both Party A and Party B are committed to establishing a long-term strategic
cooperative relationship. This agreement is valid for the period from 2015/07/01
to 2020/06/30. After the agreement expires, Party B has priority if it needs to
renew.
 
2. When both parties agree to terminate this cooperation agreement, they shall
continue to perform the project agreements signed during the period of
cooperation until the completion of the agreement or the termination by mutual
consent.


VI) Force Majeure
 
If any party that fails to perform all or part of its obligations under the
circumstances of force majeure (such as war, natural disasters, national
policies, etc.) without any fault of its own shall not be liable for breach of
contract, but every effort should be made to mitigate the damage caused to the
other party, and within 30 days from the date of the occurrence of force
majeure, notify the other party and submit to the other party a proof that
results in the incomplete or deferred performance (all or part of it).


VII) Representation and Warranty
 
(i) Party A's Representation and Warranty
 
1. Party A is a company established according to law and validly existing and
has obtained the qualification of direct selling business approved by the
Ministry of Commerce;
 
2. Party A has the right to conduct the transactions specified in this agreement
and has taken all necessary corporate actions to authorize the signing and
fulfillment of this agreement;
 
3. This agreement is binding on its obligations from the date of signing.


 (ii) Party B's Representation and Warranty
 
1. Able to conduct direct sales operations with Party A's direct sales license
and its own platform;
 
2. The operation team has the ability to conduct the transactions stipulated in
this agreement and can effectively perform all the rights and obligations
stipulated in this agreement;
 
3. This agreement is binding on its obligations from the date of signing.

--------------------------------------------------------------------------------



VIII) Liability for Breach of Contract
 
1. Except for the reasons of force majeure, any party who violates the
provisions of this agreement and national laws and regulations shall bear the
relevant legal liabilities.
 
2. Party B shall bear full legal responsibility for violating the laws and
regulations of the State in the course of its operation and administration; and
if the State Ministry of Commerce withdraws its direct selling license because
of the illegal operation of Party B, then Party B shall indemnify Party A RMB
20million Yuan.


VIIII) Additions and Changes
 
This agreement may be amended or supplemented in writing according to the
opinions of Party A and Party B. The resulting supplemental agreement has the
same legal effect as the agreement.


X) Confidentiality
 
When either party knows about the other party's trade secrets that he or she
knows during the cooperation, during the cooperation period or after the
termination of the cooperation, as long as the information does not become
public information, both parties are obliged to keep confidential. Without the
other party's written authorization or permission, either party shall not
disclose the trade secret to any third party or use it for any other commercial
purpose. Otherwise, it shall compensate for the losses caused to the other
party, provided that the laws and regulations in force in China are otherwise
provided or otherwise agreed in writing by the other party.


XI) Effective Conditions
 
This Agreement shall become effective on the date on which the principal person
in charge of both parties signs and affixes the official seal.
 
This agreement - six copies, has the same legal effect. Each party holds two
copies and the others are used for filing.


 Party A: Shandong Yongchuntang Group Co., Ltd. (seal)






Signatory of the person in charge: /s/ Weirong Wu






Party B: Shandong Spring Pharmaceutical Co., Ltd. (seal)


Signatory of the person in charge: /s/Tinghe Yan




Date of signing: 2015(Y)06(M)25(D)
 
 

--------------------------------------------------------------------------------
